     !:19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 1 of 15 Page ID #:121




 1   MICHAEL F. HEALY(SBN 95098)
     mfhea~ly shb.com
 2   EMII.Y . WEISSENBERGER(SBN 248898)
     eweissenber er shb.com
 3   ALEXAND~R . GUNEY(SBN 308192)
     a~guney shb.com
 4   SHOO ,HARDY &BACON L.L.P.
     One Montgomery Suite 2600
 5   San Francisco, Ca~lifomia 94104
     Telephone: 415.544.1900
 6   Facsimile: 415.391.0281
 7   Attorn~~eys for Defendant
     DEPUY SYNTHES PRODUCTS,INC.
 8
 9                             UNITED STATES DISTRICT COURT
l0                        CENTRAL DISTRICT OF CALIFORNIA
11
     RAUL VALENZLTELA,an individual,,             Case No.2:19-cv-07564-MWF
12
                  Plaintiff,                                        STIPULATED
13                                                   ROTECTI         ORDER
           v.
14
     DEP MITEK a company ofunknown
15   ~ri
       ~g~n• SYN'I~HES STRATEC
     SYN'I;HES USA,a company of unknov~n
16   Srig~n; SYNTI~S a compan of
     unknown on~gin• S~YNTHES~SA)
17   PRODUCTS L~,C a limited liability
     comparey of unknown on~in; SYNTHES
18   USA LLC,a limited liability company
     ~funknown~ o~n~n•JOHNSON &
19   TOHNSON MEDIAL DEVICE
     CENTER a compa~ny of unknown
20   origin; JO~iNSON & JOHNSON,a New
     ters~ey C~o~r~oration; DEPiJY SYNTHES
21   COMPANIES a company of unknown
     origin; and DdES 1 to 100,
22
                  Defendants.
23
24
25
     1.    PURPOSES AND LIMITATIONS
26
           Disclosure and discovery activity in this action are likely to involve production
27
     ~f confidential, proprietary, or private infornnation for which special protection from
28
     public disclosure and from use for any purpose other than prosecuting this litigation

                                                                             2:19-CV-07564-MWF
Case ~ g:19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 2 of 15 Page ID #:122




  1   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
  2   to enter the following Stipulated Protective Order. The parties acknowledge that this
  3   Order does not confer blanket protections on all disclosures or responses to discovery
  4   and that the protection it affords from public disclosure and use extends only to the
  5   limited information or items that are entitled to confidential treatment under the
  6   applicable legal principles. The parties further acknowledge, as set forth in Section
  7   12.3, below, that this Stipulated Protective Order does not entitle them to file
  8   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
  9   that must be followed and the standards that will be applied when a par
 10         ty seeks permission from the court to file material under seal.
 11   2.    DEFINITIONS
 12         2.1    Challen~in~ Party: a Party or Non-Party that challenges the designation
 13   ofinformation or items under this Order.
 14         2.2    "CONFIDENTIAL"Information or Items: information (regardless of
 15   bow it is generated, stored or maintained) or tangible things that qualify for protection
 16   under Federal Rule ofCivil Procedure 26(c).
 17         2.3    Counsel(without qualifier): Outside Counsel of Record and House
 18   Counsel(as well as their support staffl.
 19         2.4    Desi Hating,Partv: a Party or Non-Party that designates information or
 20   items that it produces in disclosures or in responses to discovery as
 21 "CONFIDENTIAL."
 22         2.5    Disclosure or Discovery Material: all items or information, regardless of
 23   the medium or manner in which it is generated, stored, or maintained (including,
 24   among other things, testimony, transcripts, and tangible things), that are produced or
 25   generated in disclosures or responses to discovery in this matter.
 26         2.6    Expert: a person with specialized knowledge or experience in a matter
 27   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 28
                                                 2
                                [PROPOSED]ST~ULATED PROTECTIVE ORDER
      19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 3 of 15 Page ID #:123




 1 ~ expert witness or as a consultant in this action.
 2         2.7    House Counsel: attorneys who are employees of a party to this action.
 3   House Counsel does not include Outside Counsel ofRecord or any other outside
 4   COU11Se1.

 5         2.8    Non-Party: any natural person, partnership, corporation, association, or
 6   other legal entity not named as a Pariy to this action.
 7         2.9    Outside Counsel ofRecord: attorneys who are not employees ofa party
 8   to this action but are retained to represent or advise a party to this action and have
 9   appeared in this action on behalf ofthat party or are affiliated with a law firm which
to   has appeared on behalf ofthat party.,
11         2.10 Part      any party to this action, including all ofits officers, directors,
12 employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this action.
16         2.12 Professional Vendors: persons or entiries that provide litigation support
17 services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19 and their employees and subcontractors.
20         2.13 Protected Material: any Disclosure or Discovery Material that is
21   designated as"CONFIDENTIAL."
22         2.14 Receiving Party_: a Party that receives Disclosure or Discovery Material
23   from a Producing Party.
24 3.      SCOPE
25         The protections conferred by this Stipulation and Order cover not only
26 Protected Material(as defined above), but also(1)any information copied or extracted
27 from Protected Material;(2)all copies, excerpts, summaries, or compilations of
28
                                                3
                               [PROPOSED]STIPULATED PROTECTIVE ORDER
Case~~:19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 4 of 15 Page ID #:124




      Protected Material; and(3)any testimony, conversations, or presentations by Parties
  2   or their Counsel that might reveal Protected Material. However,the protecrions
      conferred by this Stipulation and Order do not cover the following information:(a)
      any information that is in the public domain at the time ofdisclosure to a Receiving
      Party or becomes part ofthe public domain after its disclosure to a Receiving Party as
  6   a result of publication not involving a violation ofthis Order,including becoming part
      ofthe public record through trial or otherwise; and(b)any information known to the
      Receiving Party prior to the disclosure or obtained by the Receiving Party after the
  9   disclosure from a source who obtained the information lawfully and under no
 10   obligation of confidentiality to the Designating Party. Any use ofProtected Material at
 11   trial shall be governed by a separate agreement or order.
 12 . 4.    DURATION
 13         Even after final disposition of this litigation, the confidentiality obligations
 14   imposed by this Order shall remain in effect until a Designating Party agrees
 15   otherwise in writing or a court order otherwise directs. Final disposition shall be
 16   deemed to be the later of(1)dismissal ofall claims and defenses in this action, with or
 17   without prejudice; and(2)finaljudgment herein after the completion and exhaustion
 18   of all appeals, rehearings, remands,trials, or reviews ofthis action, including the time
 19   limits for filing any motions or applications for extension oftime pursuant to
 20   applicable law.
 21   5.    DESIGNATING PROTECTED MATERIAL
 22         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 23 Each Party or Non-Party that designates information or items for protection under this
 24   Order must take care to limit any such designation to specific material that qualifies
 25   under the appropriate standards. The Designating Pariy must designate for protection
 26   only those parts of material, documents, items, or oral or written communications that
 27   qualify — so that other portions ofthe material, documents, items, or communications
 28
                                                  4
                                [PROPOSED]STIPULATED PROTECTIVE ORDER
      19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 5 of 15 Page ID #:125




     for which protection is not warranted are not swept unjustifiably within the ambit of
 2
     If it comes to a Designating Party's attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the mistaken designation.
 6         5.2    Manner and Timing ofDesignations. Except as otherwise provided in
 7   this Order(see, e.g., second paragraph of section 5.2(a) below), or as otherwise
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
     under this Order must be clearly so designated before the material is disclosed or
10   produced.
11         Designation in conformity with this Order requires:
12           (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings),that the Producing Party affix the legend "CONFIDENTIAL" to each
15   page that contains protected material. If only a portion or portions of the material on a
16   page qualifies for protecrion, the Producing Party also must clearly identify the
17   protected portions)(e.g., by making appropriate markings in the margins).
18   A Party or Non-Party that makes original documents or materials available for
19   inspection need not designate them for protection until after the inspecting Party has
20   indicated which material it would like copied and produced. During the inspection and
21   before the designation, all ofthe material made available for inspection shall be
22   Seemed "CONFIDENTIAL." After the inspecting Party has identified the documents
23   it wants copied and produced, the Producing Party must determine which documents,
24   ~r portions thereof, qualify for protection under this Order. Then, before producing the
25   specified documents,the Producing Party must affix the "CONFIDENTIAL"legend
26   :o each page that contains Protected Material. If only a portion or portions ofthe
27   material on a page qualifies for protection, the Producing Party also must clearly
28
                               [PROPOSED]STIPULATED PROTECTNE ORDER
      19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 6 of 15 Page ID #:126




 1   identify the protected portions)(e.g., by making appropriate markings in the
 2   margins).
 3             (b) for testimony given in deposition or in other pretrial or trial proceedings,
 4   that the Designating Party identify on the record, before the close ofthe deposition,
 5   hearing, or other proceeding, all protected testimony.
 6            (c) for information produced in some form other than documentary and for
 7   any other tangible items, that the Producing Party affix in a prominent place on the
 8   exterior ofthe container or containers in which the information or item is stored the
 9 legend "CONFIDENTIAL." If only a portion or portions of the information or item
10   warrant protection, the Producing Party, to the extent practicable, shall identify the
11   protected portion(s).
12         5.3    Inadvertent Failures to Designate. Iftimely corrected, an inadvertent
13 failure to designate qualified information or items does not, standing alone, waive the
14   Designating Party's right to secure protection under this Order for such material.
15   Upon timely correction of a designation, the Receiving Party must make reasonable
16   efforts to assure that the material is treated in accordance with the provisions ofthis
17   Order.
18 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
19         6.1    Timing of Challen~. Any Party or Non-Party may challenge a
20   designation of confidentiality at any time. Unless a prompt challenge to a Designating
21   Party's confidentiality designation is necessary to avoid foreseeable, substantial
22   unfairness,unnecessary economic burdens, or a significant disruption or delay ofthe
23 j litigation, a Party does not waive its right to challenge a confidentiality designation by
24   electing not to mount a challenge promptly after the original designation is disclosed.
25         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process by providing written notice ofeach designation it is challenging
27   and describing the basis for each challenge. To avoid ambiguity as to whether a
28
                               [PROPOSED]STIPULATED PROTECTIVE ORDER
Case~~:19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 7 of 15 Page ID #:127




      challenge has been made,the written notice must recite that the challenge to
  2   confidentiality is being made in accordance with this specific paragraph ofthe
  3   Protective Order. The parties shall attempt to resolve each challenge in good faith and
  4   must begin the process by conferring within 14 days ofthe date of service of notice. In
  5 conferring,the Challenging Party must explain the basis for its beliefthat the
  6   confidentiality designation was not proper and must give the Designating Party an
  7   opporhuiity to review the designated material, to reconsider the circumstances, and, if
      no change in designation is offered, to explain the basis for the chosen designation. A
  9   Challenging Party may proceed to the next stage ofthe challenge process only if it has
 10   engaged in this meet and confer process first or establishes that the Designating Party
 11   is unwilling to participate in the meet and confer process in a timely manner.
 12         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
 13   court intervention,the Challenging Party shall file and serve a motion challenging
 14   confidentiality under Civil Local Rule 7(and in compliance with Civil Local Rule 79-
 15   5, if applicable) within 21 days ofthe initial notice ofchallenge or within 14 days of
 16   the parties agreeing that the meet and confer process will not resolve their dispute,
 17   whichever is later. Each such motion must be accompanied by a competent
 18   declaration affirming that the movant has complied with the meet and confer
 19   requirements imposed in the preceding paragraph. Failure by the Challenging Party to
 20   make such a motion including the required declaration within 21 days(or 14 days, if
 21   applicable)shall automatically waive the right to challenge the confidentiality
 22   designation for each challenged designation. In addition, the Designating Party may
 23   file a motion to retain confidentiality designation at any time if there is good cause for
 24   doing so,including a challenge to the designation of a deposition transcript or any
 25   portions thereof. Any motion brought pursuant to this provision must be accompanied
 26   by a competent declaration affirming that the movant has complied with the meet and
 27 confer requirements imposed by the preceding paragraph.
 28
                                                   7
                                [PROPOSED]S'['IPULATED PROTECTIVE ORDER
     :19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 8 of 15 Page ID #:128




 1         Nothing in this paragraph shall alter a Receiving Party's rights afforded under
 2   Civil Local Rule 79.
 3   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 4         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this case
 6   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
 7   Material maybe disclosed only to the categories of persons and under the conditions
 8   described in this Order. When the litigation has been terminated, a Receiving Party
 9   must comply with the provisions of section 13 below(FINAL DISPOSITION).
10         Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13         7.2      Disclosure of"CONFIDENTIAL"Information or Items. Unless
14   otherwise ordered by the Court or permitted in writing by the Designating Party, a
15   Receiving Party may disclose any information or item designated "CONFIDENTIAL"
16   only to:
17              (a) the Receiving Party's Outside Counsel of Record in this action, as well
18   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
19   disclose the information for this litigation and who have signed the "Acknowledgment
20   and Agreement to Be Bound" that is attached hereto as Exhibit A;
21              (b) the officers, directors, and employees (including House Counsel)ofthe
22 ', Receiving Party to whom disclosure is reasonably necessary for this litigation and
23   who have signed the "Acknowledgment and Agreement to Be Bound"(Exhibit A);
24              (c) Experts(as defined in this Order)ofthe Receiving Party to whom
25   disclosure is reasonably necessary for this litigation and who have signed the
26 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
27              (d) the court and its personnel;
28
                                                 8
                                [PROPOSED]STIPULATED PROTECTNE ORDER
Case ?:19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 9 of 15 Page ID #:129




  1           (e) court reporters and their staff, professional jury or trial consultants,
  2 mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
  3 for this litigation and who have signed the "Acknowledgment and Agreement to Be
  4 Bound"(Exhibit A);
  5           (fl during their depositions, witnesses in the action to whom disclosure is
  6 reasonably necessary and who have signed the "Acknowledgment and Agreement to
  7 Be Bound"(Exhibit A), unless otherwise agreed by the Designating Party or ordered
  8 by the court. Pages oftranscribed deposition testimony or exhibits to depositions that
  9 reveal Protected Material must be separately bound by the court reporter and may not
 10 be disclosed to anyone except as pernutted under this Stipulated Protective Order.
 11           (g) the author or recipient of a document containing the information or a
 12 custodian or other person who otherwise possessed or knew the information;
 13           (h) Professional Mediators without the need to have them sign the
 14 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
 15           (1)the parties to this litigation.
 16 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 17         OTHER LITIGATION
 18         If a Party is served with a subpoena or a court order issued in other litigation
 19 that compels disclosure of any information or items designated in this action as
 20 "CONFIDENTIAL,"that Party must:
 21           (a) promptly notify in writing the Designating Party. Such notification shall
 22 include a copy ofthe subpoena or court order;
 23           (b) promptly notify in writing the party who caused the subpoena or order to ~
 24 issue in the other litigation that some or all ofthe material covered by the subpoena or
 25 order is subject to this Protective Order. Such notification shall include a copy ofthis
 26 Stipulated Protective Order; and
 27           (c) cooperate with respect to all reasonable procedures sought to be pursued
 28
                               [PROPOSED]STIPU[,ATED PROTECTIVE ORDER
Case 19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 10 of 15 Page ID #:130




       ~ by the Designating Party whose Protected Material may be affected;
   2         Ifthe Designating Party timely seeks a protective order, the Party served with
   3 the subpoena or court order shall not produce any information designated in this
  4 action as"CONFIDENTIAL" before a determination by the Court from which the
  5 subpoena or order issued, unless the Party has obtained the Designating Party's
  6 permission. The Designating Party shall bear the burden and expense ofseeking
  7 protection in that Court of its confidential material —and nothing in these provisions
  8 should be construed as authorizing or encouraging a Receiving Party in this action to
  9 disobey a lawful directive from another court.
  l0 9.      ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
  11         IN THIS LITIGATION
  12           (a) The terms of this Order are applicable to information produced by a
  13 ! Non-Party in this acrion and designated as"CONFIDENTIAL." Such information
 14 ' produced by Non-Parties in connection with this litigation is protected by the
 15 remedies and relief provided by this Order. Nothing in these provisions should be
 16 .construed as prohibiting allon-Party from seeking additional protections.
 17            (b) In the event that a Party is required, by a valid discovery request, to
 18 produce allon-Party's confidential information in its possession, and the Party is
 19 subject to an agreement with the Non-Party not to produce the Non-Party's
 20 confidenrial information, then the Party shall:
 21               (1) promptly notify in writing the Requesting Party and the Non-Party
 22 that some or all ofthe information requested is subject to a confidentiality agreement
 23 with allon-Party;
 24               (2) promptly provide the Non-Party with a copy of the Stipulated
 25 Protective Order in this litigation, the relevant discovery request(s), and a reasonably
 26 specific description ofthe information requested; and
 27               (3) make the information requested available for inspection by the Non-
 28                                              10
                                [PROPOSED]STIPULATED PROTECTIVE ORDER
Case   19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 11 of 15 Page ID #:131




       Party.
  2              (c) Ifthe Non-Party fails to object or seek a protective order from this Court
       within 14 days ofreceiving the notice and accompanying information, the Receiving
  4 Party may produce the Non-Party's confidential information responsive to the
  5 discovery request. Ifthe Non-Party timely seeks a protective order, the Receiving
  6 Party shall not produce any information in its possession or control that is subject to
  7 the confidentiality agreement with the Non-Party before a determination by the Court.
       Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  9    ofseeking protection in this court ofits Protected Material.
 10    10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 11           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 12 Protected Material to any person or in any circumstance not authorized under this
 13    Stipulated Protective Order,the Receiving Party must promptly (a)notify in writing
 14    the Designating Pariy ofthe unauthorized disclosures,(b)use its best efforts to
 15    retrieve all unauthorized copies ofthe Protected Material,(c)inform the person or
 16    persons to whom unauthorized disclosures were made of all the terms ofthis Order,
 17    and(d)request such person or persons to execute the "Acknowledgment and
 18    Agreement to Be Bound" that is attached hereto as Exhibit A.
 19    1 1.   INADVERTENT PRODUCTION OF PRNILEGED OR OTHERWISE
 20           PROTECTED MATERIAL
 21           When a Producing Party gives notice to Receiving Parties that certain
 22 inadvertently produced material is subject to a claim of privilege or other protection,
 23    the obligations ofthe Receiving Parties are those set forth in Federal Rule of Civil
 24 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 25    may be established in an e-discovery order that provides for production without prior
 26    privilege review. Pursuant to Federal Rule of Evidence 502(d)and (e), insofar as the
 27    parties reach an agreement on the effect of disclosure of a communication or
 28
                                                  11
                                 [PROPOSED STIPULATED PROTECTNE ORDER
Case x:19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 12 of 15 Page ID #:132




   1   information covered by the attorney-client privilege or work product protection, the
   2   parties may incorporate their agreement in the stipulated protective order submitted to
   3   the Court.
  4    12.    MISCELLANEOUS
   5          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  6    person to seek its modification by the Court in the future.
  7           12.2 Right to Assert Other Objections. By stipulating to the entry of this
  8    Protective Order no Party waives any right it otherwise would have to object to
  9    disclosing or producing any information or item on any ground not addressed in this
  10   Stipulated Protective Order. Similazly, no Party waives any right to object on any
  11   ground to use in evidence ofany ofthe material covered by this Protective Order.
  12          12.3 Filing Protected Material. Without written permission from the
  13   Designating Party or a court order secured after appropriate notice to all interested
  14   persons, a Party may not file in the public record in this action any Protected Material.
  15   A Party that seeks to file under seal any Protected Material must comply with Civil
 16    Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court
 17    order authorizing the sealing ofthe specific Protected Material at issue. Pursuant to
 18    Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that
 19    the Protected Material at issue is privileged, protectable as a trade secret, or otherwise
 20    entitled to protection under the law. If a Receiving Party's request to file Protected       I
 21    Material under seal pursuant to Civil Local Rule 79-5 is denied by the Court, then the
 22    Receiving Party may file the information in the public record pursuant to Civil Local
 23 ', Rule 79-5 unless otherwise instructed by the Court.
 24    13.   FINAL DISPOSITION
 25          Within 60 days after the final disposition of this action, as defined in pazagraph
 26 4,each Receiving Party must return all Protected Material to the Producing Party or
 27    destroy such material. As used in this subdivision,"all Protected Material" includes
 28
                                                  12
                                 [PROPOSED]STIPULATED PROTECTIVE ORDER
Case :19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 13 of 15 Page ID #:133




   1    all copies, abstracts, compilations, summaries, and any other format reproducing or
   2 capturing any ofthe Protected Material.
   3 IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
  4

  5 DATED: January 23~ 2020                               ..
                                                  Attorneys for Plaintiff
  6
  .7                                                                   r,


  8 DATED:           ~     {       ZO2O
                                                  A orneys or e ends
  9

  10.

  11

  12
 13

 14

 15

 16

 17

 18
 19

 20
 21

 22

 23

 24

 25

 26

 27

 28                                              13
                                [PROPOSED]STIPULATED PROTECTNE ORDER
     ~ 2:19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 14 of 15 Page ID #:134




 1   FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
2

3    DATED: 2ls~?~
                                               United States District/Magistrate Judge
4

5

6

7

 8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              14
                             [PROPOSED]STIPULATED PROTECTIVE ORDER
Case x:19-cv-07564-MWF-E Document 18 Filed 02/05/20 Page 15 of 15 Page ID #:135




                                                             L
                                                             ' V L7TD TT A
   1 '

   2'                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3     I,                                                   [print or type full name], of
  4 [print or type full address], declare under penalty of perjury that I have read in its

  5      entirety and understand the Stipulated Protective Order that was issued by the United
  6      States District Court for the Central District of California on [date] in the case of
  7                         [insert formal name of the case and the number and initials assign
  8      to it by the court]. I agree to comply with and to be bound by all the terms ofthis
  9      Stipulated Protective Order and I understand and acknowledge that failure to so comply
  10     could expose me to sanctions and punishment in the nature of contempt. I solemnly
  11     promise that I will not disclose in any manner any information or item that is subject to
  12     this Stipulated Protective Order to any person or entity except in strict compliance with
  13     the provisions ofthis Order.
  14     I further agree to submit to the jurisdiction ofthe United States District Court for the
  15     Central District of California for the purpose of enforcing the terms of this Stipulated
 16      Protective Order, even if such enforcement proceedings occur after termination of this
 17      action.
 18      I hereby appoint                                                  [print or type full name]of
 19                                                                      [print or iype full address and
 20      telephone number] as my California agent for service of process in connection with thi;
 21      action or any proceedings related to enforcement of this Stipulated Protecrive Order.
 22
         Date:
 23

 24      City and State where sworn and signed:
 25
         Printed name:
 26

 27      Signature:
 28
                                                                14
                                       4845-9061-~~810SEDj STIPULATED PROTECTNE ORDER
         3"_ "3" "4845-9061-5981" ""
